11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Andrew Sloan Robinson,                        * From the 106th District Court
                                                of Dawson County,
                                                Trial Court No. 14-7378.

Vs. No. 11-15-00282-CR                        * December 3, 2015

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.